
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.8



TENFOLD CORPORATION

1999 EMPLOYEE STOCK PURCHASE PLAN


        The following constitute the provisions of the 1999 Employee Stock
Purchase Plan of TenFold Corporation:

        1.    Purpose. The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company. It is the intention of the Company to have the Plan
qualify as an "Employee Stock Purchase Plan" under Section 423 of the Code. The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

        2.    Definitions.

(a)"Board" means the Board of Directors of the Company.

(b)"Code" means the Internal Revenue Code of 1986, as amended.

(c)"Common Stock" means the Common Stock of the Company.

(d)"Company" means TenFold Corporation, a Delaware corporation.

(e)"Compensation" means all regular straight time gross earnings, commissions
and bonuses and shall not include payments for overtime, shift premium, other
incentive payments, and other compensation.

(f)"Continuous Status as an Employee" means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave; (ii) military
leave; (iii) any other leave of absence approved by the Administrator, provided
that such leave is for a period of not more than 90 days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute, or
unless provided otherwise pursuant to Company policy adopted from time to time;
or (iv) in the case of transfers between locations of the Company or between the
Company and its Designated Subsidiaries.

(g)"Contributions" means all amounts credited to the account of a participant
pursuant to the Plan.

(h)"Corporate Transaction" means a sale of all or substantially all of the
Company's assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation.

(i)"Designated Subsidiaries" means the Subsidiaries which have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan; provided however that the Board shall only have the discretion to
designate Subsidiaries if the issuance of options to such Subsidiary's Employees
pursuant to the Plan would not cause the Company to incur adverse accounting
charges.

(j)"Employee" means any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.

(k)"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(l)"Offering Date" means the first business day of each Offering Period of the
Plan, except that in the case of an individual who becomes an eligible Employee
after the first business day of an Offering Period but prior to the first
business day of the fourth calendar month within such Offering Period, the term
"Offering Date" means the first business day of such fourth

--------------------------------------------------------------------------------

calendar month coinciding with or next succeeding the day on which that
individual becomes an eligible Employee.

        Options granted after the first business day of an Offering Period will
be subject to the same terms and conditions as the options granted on the first
business day of such Offering Period except that they will have a different
grant date (and thus, potentially, a different Purchase Price) and, because they
expire at the same time as the options granted on the first business day of such
Offering Period, a shorter term.

(m)"Offering Period" means a period of six (6) months commencing on February 1
and August 1 of each year, except for the first Offering Period as set forth in
Section 4(a).

(n)"Officer" means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(o)"Plan" means this Employee Stock Purchase Plan.

(p)"Purchase Price" means with respect to an Offering Period an amount equal to
85% of the Fair Market Value (as defined in Section 7(b) below) of a Share of
Common Stock on the Offering Date or on the Purchase Date, whichever is lower;
provided, however, that in the event (i) of any increase in the number of Shares
available for issuance under the Plan (including without limitation an automatic
increase pursuant to Section 12(a) below or as a result of a
stockholder-approved amendment to the Plan), and (ii) all or a portion of such
additional Shares are to be issued with respect to an Offering Period that is
underway at the time of such increase ("Additional Shares"), and (iii) the Fair
Market Value of a Share of Common Stock on the date of such increase (the
"Increase Date Fair Market Value") is higher than the Fair Market Value on the
Offering Date for any such Offering Period, then in such instance the Purchase
Price with respect to Additional Shares shall be 85% of the Increase Date Fair
Market Value or the Fair Market Value of a Share of Common Stock on the Purchase
Date, whichever is lower.

(q)"Share" means a share of Common Stock, as adjusted in accordance with
Section 18 of the Plan.

(r)"Subsidiary" means a corporation, domestic or foreign, of which not less than
50% of the voting shares are held by the Company or a Subsidiary, whether or not
such corporation now exists or is hereafter organized or acquired by the Company
or a Subsidiary.

        3.    Eligibility.

(a)Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code.

(b)Any provisions of the Plan to the contrary notwithstanding, no Employee shall
be granted an option under the Plan (i) if, immediately after the grant, such
Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
and/or hold outstanding options to purchase stock possessing five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or of any subsidiary of the Company, or (ii) if such option would
permit his or her rights to purchase stock under all employee stock purchase
plans (described in Section 423 of the Code) of the Company and its Subsidiaries
to accrue at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of the
Fair Market Value (as defined in Section 7(b) below) of such stock (determined
at the time such option is granted) for each calendar year in which such option
is outstanding at any time.

-2-

--------------------------------------------------------------------------------



        4.    Offering Periods. The Plan shall be implemented by a series of
Offering Periods, with new Offering Periods commencing on or about February 1
and August 1 of each year (or at such other time or times as may be determined
by the Board of Directors). The first Offering Period shall commence on the
beginning of the effective date of the Registration Statement on Form S-1 for
the initial public offering of the Company's Common Stock (the "IPO Date") and
continue until January 31, 1999. The Plan shall continue until terminated in
accordance with Section 19 hereof. The Board of Directors of the Company shall
have the power to change the duration and/or the frequency of Offering Periods
with respect to future offerings without stockholder approval if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Offering Period to be affected.

        5.    Participation.

(a)An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Company and filing it with
the Company's payroll office prior to the applicable Offering Date, unless a
later time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given Offering Period. The subscription
agreement shall set forth the percentage of the participant's Compensation
(subject to Section 6(a) below) to be paid as Contributions pursuant to the
Plan.

(b)Payroll deductions shall commence on the first payroll following the Offering
Date and shall end on the last payroll paid on or prior to the Purchase Date of
the Offering Period to which the subscription agreement is applicable, unless
sooner terminated by the participant as provided in Section 10.

        6.    Method of Payment of Contributions.

(a)A participant shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not less than one percent (1%) and not
more than ten percent (10%) (or such greater percentage as the Board may
establish from time to time before an Offering Date, which percentage shall not
exceed twenty percent (20%)) of such participant's Compensation on each payday
during the Offering Period. All payroll deductions made by a participant shall
be credited to his or her account under the Plan. A participant may not make any
additional payments into such account.

(b)A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during the Offering Period may
increase and on one occasion only during the Offering Period may decrease the
rate of his or her Contributions with respect to the Offering Period by
completing and filing with the Company a new subscription agreement authorizing
a change in the payroll deduction rate. The change in rate shall be effective as
of the beginning of the next calendar month following the date of filing of the
new subscription agreement, if the agreement is filed at least ten (10) business
days prior to such date and, if not, as of the beginning of the next succeeding
calendar month.

(c)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant's payroll
deductions may be decreased during any Offering Period scheduled to end during
the current calendar year to 0% at such time that the aggregate of all payroll
deductions accumulated with respect to such Offering Period and any other
Offering Period ending within the same calendar year equal $21,250. Payroll
deductions shall re-commence at the rate provided in such participant's
subscription agreement at the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.

        7.    Grant of Option.

-3-

--------------------------------------------------------------------------------


(a)On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Purchase Date for the Offering Period a number of Shares of the Company's
Common Stock determined by dividing such Employee's Contributions accumulated
prior to the Purchase Date and retained in the participant's account as of the
Purchase Date by the applicable Purchase Price; provided however that the
maximum number of Shares an Employee may purchase during each Offering Period
shall be 3,000 Shares (subject to any adjustment pursuant to Section 18 below),
and provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b) and 12.

(b)The fair market value of the Company's Common Stock on a given date (the
"Fair Market Value") shall be determined by the Board in its discretion based on
the closing sales price of the Common Stock for such date (or, in the event that
the Common Stock is not traded on such date, on the immediately preceding
trading date), as reported by the National Association of Securities Dealers
Automated Quotation (Nasdaq) National Market or, if such price is not reported,
the mean of the high bid and low asked prices per Share of the Common Stock as
reported by Nasdaq or, in the event the Common Stock is listed on a stock
exchange, the Fair Market Value per share shall be the closing sales price on
such exchange on such date (or, in the event that the Common Stock is not traded
on such date, on the immediately preceding trading date), as reported in The
Wall Street Journal. For purposes of the Offering Date that coincides with the
IPO Date, the Fair Market Value of a share of the Common Stock of the Company
shall be the Price to Public as set forth in the final prospectus filed with the
Securities and Exchange Commission pursuant to Rule 424 under the Securities Act
of 1933, as amended.

        8.    Exercise of Option. Unless a participant withdraws from the Plan
as provided in Section 10, his or her option for the purchase of Shares will be
exercised automatically on the Purchase Date of an Offering Period, and the
maximum number of full Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account. No fractional Shares shall be issued. The Shares purchased upon
exercise of an option hereunder shall be deemed to be transferred to the
participant on the Purchase Date. During his or her lifetime, a participant's
option to purchase Shares hereunder is exercisable only by him or her.

        9.    Delivery. As promptly as practicable after a Purchase Date, the
Company shall arrange the delivery to each participant, as appropriate, of a
certificate representing the Shares purchased upon exercise of his or her
option. Any payroll deductions accumulated in a participant's account which are
not sufficient to purchase a full Share shall be retained in the participant's
account for the subsequent Offering Period, subject to earlier withdrawal by the
participant as provided in Section 10 below. Any other amounts left over in a
participant's account after a Purchase Date shall be returned to the
participant.

        10.    Voluntary Withdrawal; Termination of Employment.

(a)A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to a Purchase
Date by giving written notice to the Company. All of the participant's
Contributions credited to his or her account will be paid to him or her promptly
after receipt of his or her notice of withdrawal and his or her option for the
current period will be automatically terminated, and no further Contributions
for the purchase of Shares will be made during the Offering Period.

(b)Upon termination of the participant's Continuous Status as an Employee prior
to the Purchase Date of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of

-4-

--------------------------------------------------------------------------------

his or her death, to the person or persons entitled thereto under Section 14,
and his or her option will be automatically terminated.

(c)In the event an Employee fails to remain in Continuous Status as an Employee
of the Company for at least twenty (20) hours per week during an Offering Period
in which the employee is a participant, he or she will be deemed to have elected
to withdraw from the Plan and the Contributions credited to his or her account
will be returned to him or her and his or her option terminated.

(d)A participant's withdrawal from an offering will not have any effect upon his
or her eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company.

        11.    Interest. No interest shall accrue on the Contributions of a
participant in the Plan.

        12.    Stock.

(a)Subject to adjustment as provided in Section 18, the maximum number of Shares
which shall be made available for sale under the Plan shall be 1,000,000 Shares,
plus an annual increase on the first day of each of the Company's fiscal years
beginning in 1999, 2001, 2002, 2003 and 2004 equal to the lesser of (i) 300,000
Shares, (ii) three-quarters of one percent (0.75%) of the Shares outstanding on
the last day of the immediately preceding fiscal year, or (iii) such lesser
number of Shares as is determined by the Board. If the Board determines that, on
a given Purchase Date, the number of Shares with respect to which options are to
be exercised may exceed (i) the number of Shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of Shares available for sale under the Plan
on such Purchase Date, the Board may in its sole discretion provide (x) that the
Company shall make a pro rata allocation of the Shares of Common Stock available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Purchase Date, and continue the Plan as then in effect, or
(y) that the Company shall make a pro rata allocation of the Shares available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Purchase Date, and terminate the Plan pursuant to
Section 19 below. The Company may make pro rata allocation of the Shares
available on the Offering Date of any applicable Offering Period pursuant to the
preceding sentence, notwithstanding any authorization of additional Shares for
issuance under the Plan by the Company's stockholders subsequent to such
Offering Date.

(b)The participant shall have no interest or voting right in Shares covered by
his or her option until such option has been exercised.

(c)Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.

        13.    Administration. The Board, or a committee named by the Board,
shall supervise and administer the Plan and shall have full power to adopt,
amend and rescind any rules deemed desirable and appropriate for the
administration of the Plan and not inconsistent with the Plan, to construe and
interpret the Plan, and to make all other determinations necessary or advisable
for the administration of the Plan.

        14.    Designation of Beneficiary.

-5-

--------------------------------------------------------------------------------


(a)A participant may file a written designation of a beneficiary who is to
receive any Shares and cash, if any, from the participant's account under the
Plan in the event of such participant's death subsequent to the end of an
Offering Period but prior to delivery to him or her of such Shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant's account under the Plan in the event
of such participant's death prior to the Purchase Date of an Offering Period. If
a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b)Such designation of beneficiary may be changed by the participant (and his or
her spouse, if any) at any time by written notice. In the event of the death of
a participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant's death, the Company shall
deliver such Shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such Shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

        15.    Transferability. Neither Contributions credited to a
participant's account nor any rights with regard to the exercise of an option or
to receive Shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10.

        16.    Use of Funds. All Contributions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such Contributions.

        17.    Reports. Individual accounts will be maintained for each
participant in the Plan. Statements of account will be given to participating
Employees at least annually, which statements will set forth the amounts of
Contributions, the per Share Purchase Price, the number of Shares purchased and
the remaining cash balance, if any.

        18.    Adjustments Upon Changes in Capitalization; Corporate
Transactions.

(a)Adjustment. Subject to any required action by the stockholders of the
Company, the number of Shares covered by each option under the Plan which has
not yet been exercised and the number of Shares which have been authorized for
issuance under the Plan but have not yet been placed under option (collectively,
the "Reserves"), as well as the maximum number of Shares of Common Stock which
may be purchased by a participant in an Offering Period, the number of Shares of
Common Stock set forth in Section 12(a)(i) above, and the price per Share of
Common Stock covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock (including any
such change in the number of Shares of Common Stock effected in connection with
a change in domicile of the Company), or any other increase or decrease in the
number of Shares effected without receipt of consideration by the Company;
provided however that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration."
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall

-6-

--------------------------------------------------------------------------------

affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an option.

(b)Corporate Transactions. In the event of a dissolution or liquidation of the
Company, any Offering Period then in progress will terminate immediately prior
to the consummation of such action, unless otherwise provided by the Board. In
the event of a Corporate Transaction, each option outstanding under the Plan
shall be assumed or an equivalent option shall be substituted by the successor
corporation or a parent or Subsidiary of such successor corporation. In the
event that the successor corporation refuses to assume or substitute for
outstanding options, the Offering Period then in progress shall be shortened and
a new Purchase Date shall be set (the "New Purchase Date"). The New Purchase
Date shall be on or before the date of consummation of the transaction and the
Board shall notify each participant in writing, at least ten (10) days prior to
the New Purchase Date, that the Purchase Date for his or her option has been
changed to the New Purchase Date and that his or her option will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10. For purposes of
this Section 18, an option granted under the Plan shall be deemed to be assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction, each holder of an option under the
Plan would be entitled to receive upon exercise of the option the same number
and kind of shares of stock or the same amount of property, cash or securities
as such holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of Shares of Common Stock covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 18); provided however that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock in the
transaction.

        The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of Shares of its outstanding Common
Stock, and in the event of the Company's being consolidated with or merged into
any other corporation.

        19.    Amendment or Termination.

(a)The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18, no such termination of the Plan may affect
options previously granted, provided that the Plan or an Offering Period may be
terminated by the Board on a Purchase Date or by the Board's setting a new
Purchase Date with respect to an Offering Period then in progress if the Board
determines that termination of the Plan and/or the Offering Period is in the
best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change in the generally accepted accounting
rules applicable to the Plan after the effective date of the Plan. Except as
provided in Section 18 and in this Section 19, no amendment to the Plan shall
make any change in any option previously granted which materially and adversely
affects the rights of any participant. In addition, to the extent necessary to
comply with Rule 16b-3 under the Exchange Act, or under Section 423 of the Code
(or any successor rule or provision or any applicable law or regulation), the
Company shall obtain stockholder approval in such a manner and to such a degree
as so required.

-7-

--------------------------------------------------------------------------------

(b)Without stockholder consent and without regard to whether any participant
rights may be considered to have been materially and adversely affected, the
Board (or its committee) shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company's processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant's Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.

        20.    Notices. All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

        21.    Conditions Upon Issuance of Shares. Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such Shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, applicable state securities laws and the requirements of
any stock exchange upon which the Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

        As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

        22.    Term of Plan; Effective Date. The Plan shall become effective
upon the IPO Date. It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 19.

        23.    Additional Restrictions of Rule 16b-3. The terms and conditions
of options granted hereunder to, and the purchase of Shares by, persons subject
to Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

        24.    Information. Plan participants shall receive Company financial
statements at least annually, plus such other documents if any as are required
under applicable law.

-8-

--------------------------------------------------------------------------------


TENFOLD CORPORATION

1999 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT


    New Election        

--------------------------------------------------------------------------------

    Change of Election        

--------------------------------------------------------------------------------

        1.    I,                        , hereby elect to participate in the
TenFold Corporation 1999 Employee Stock Purchase Plan (the "Plan") for the
Offering Period                        ,             to                        ,
            , and subscribe to purchase shares of the Company's Common Stock in
accordance with this Subscription Agreement and the Plan.

        2.    I elect to have Contributions in the amount of            % of my
Compensation, as those terms are defined in the Plan, applied to this purchase.
I understand that this amount must not be less than 1% and not more than 10% of
my Compensation during the Offering Period. (Please note that no fractional
percentages are permitted).

        3.    I hereby authorize payroll deductions from each paycheck during
the Offering Period at the rate stated in Item 2 of this Subscription Agreement.
I understand that all payroll deductions made by me shall be credited to my
account under the Plan and that I may not make any additional payments into such
account. I understand that all payments made by me shall be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Plan. I further understand that, except as otherwise set
forth in the Plan, shares will be purchased for me automatically on the Purchase
Date of each Offering Period unless I otherwise withdraw from the Plan by giving
written notice to the Company for such purpose.

        4.    I understand that I may discontinue at any time prior to the
Purchase Date my participation in the Plan as provided in Section 10 of the
Plan. I also understand that I can increase or decrease the rate of my
Contributions on one occasion only with respect to any increase and one occasion
only with respect to any decrease during any Offering Period by completing and
filing a new Subscription Agreement with such increase or decrease taking effect
as of the beginning of the calendar month following the date of filing of the
new Subscription Agreement, if filed at least ten (10) business days prior to
the beginning of such month. Further, I may change the rate of deductions for
future Offering Periods by filing a new Subscription Agreement, and any such
change will be effective as of the beginning of the next Offering Period. In
addition, I acknowledge that, unless I discontinue my participation in the Plan
as provided in Section 10 of the Plan, my election will continue to be effective
for each successive Offering Period.

        5.    I have received a copy of the Company's most recent description of
the Plan and a copy of the complete "TenFold Corporation 1999 Employee Stock
Purchase Plan." I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.

        6.    Shares purchased for me under the Plan should be issued in the
name(s) of (name of employee or employee and spouse only):

   

--------------------------------------------------------------------------------


 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        7.    In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due to me under the Plan:

NAME: (Please print)  

--------------------------------------------------------------------------------

(First)          (Middle)          (Last)


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

(Relationship)   (Address)
 
 


--------------------------------------------------------------------------------

        8.    I understand that if I dispose of any shares received by me
pursuant to the Plan within 2 years after the Offering Date (the first day of
the Offering Period during which I purchased such shares) or within 1 year after
the Purchase Date (the last day of the Offering Period), I will be treated for
federal income tax purposes as having received ordinary compensation income at
the time of such disposition in an amount equal to the excess of the fair market
value of the shares on the Purchase Date over the price which I paid for the
shares, regardless of whether I disposed of the shares at a price less than
their fair market value at the Purchase Date. The remainder of the gain or loss,
if any, recognized on such disposition will be treated as capital gain or loss.

        I hereby agree to notify the Company in writing within 30 days after the
date of any such disposition, and I will make adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the
disposition of the Common Stock. The Company may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by me.

        9.    If I dispose of such shares at any time after expiration of the
2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received compensation income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares under the option, or (2) 15% of the fair market
value of the shares on the Offering Date. The remainder of the gain or loss, if
any, recognized on such disposition will be treated as capital gain or loss.

        I understand that this tax summary is only a summary and is subject to
change. I further understand that I should consult a tax advisor concerning the
tax implications of the purchase and sale of stock under the Plan.

-2-

--------------------------------------------------------------------------------


        10.    I hereby agree to be bound by the terms of the Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Plan.

SIGNATURE:

--------------------------------------------------------------------------------

 
SOCIAL SECURITY #:


--------------------------------------------------------------------------------


 
DATE:


--------------------------------------------------------------------------------


              SPOUSE'S SIGNATURE (necessary
if beneficiary is not spouse):        


--------------------------------------------------------------------------------


  (Signature)  


--------------------------------------------------------------------------------


  (Print name)  

-3-

--------------------------------------------------------------------------------


TENFOLD CORPORATION

1999 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL


        I,                        , hereby elect to withdraw my participation in
the TenFold Corporation 1999 Employee Stock Purchase Plan (the "Plan") for the
Offering Period that began on                            ,            . This
withdrawal covers all Contributions credited to my account and is effective on
the date designated below.

        I understand that all Contributions credited to my account will be paid
to me within ten (10) business days of receipt by the Company of this Notice of
Withdrawal and that my option for the current period will automatically
terminate, and that no further Contributions for the purchase of shares can be
made by me during the Offering Period.

        The undersigned further understands and agrees that he or she shall be
eligible to participate in succeeding offering periods only by delivering to the
Company a new Subscription Agreement.

Dated:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Signature of Employee              

--------------------------------------------------------------------------------

      Social Security Number

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.8



TENFOLD CORPORATION 1999 EMPLOYEE STOCK PURCHASE PLAN
TENFOLD CORPORATION 1999 EMPLOYEE STOCK PURCHASE PLAN SUBSCRIPTION AGREEMENT
TENFOLD CORPORATION 1999 EMPLOYEE STOCK PURCHASE PLAN NOTICE OF WITHDRAWAL
